Exhibit 10.14




BLOOM ENERGY CORPORATION
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to Consulting Agreement (the “Amendment”) between Bloom Energy
Corporation (the “Company”) and The Honorable Colin L. Powell (the “Consultant”)
is entered into this 31st day of July, 2019. The Company and the Consultant
previously entered into a Consulting Agreement dated January 29, 2009 (the
“Consulting Agreement”) pursuant to which the Consultant was retained by the
Company as an independent contractor to perform consulting services for the
Company on the terms set forth in the Consulting Agreement. The Company and the
Consultant desire to amend the terms of the Consulting Agreement as follows:
1.
Exhibit A, paragraph 3, of the Consulting Agreement is hereby amended in full to
read as follows:

“3. Compensation.
A.
As consideration for Services rendered, the Company shall pay the Consultant an
annual retainer of $120,000 paid quarterly on April 30, July 31, October 30 and
January 31, plus reimbursement for actual travel and other incurred costs.

B.
Expenses. The Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in performance the Services pursuant to the Agreement;
provided that Consultant submits receipts for such expenses to the Company in
accordance with Company Policy.

C.
Rates and Invoicing. Compensation will be due and payable based upon the pay
rates described in Section 3(A). Once a quarter, Consultant shall submit to the
Company a written invoice for Services and Expenses, and such statement shall be
subject to approval of the Company’s Contact Person listed above, or other
designated agent of the Company.”



2.
All capitalized terms used in this Amendment shall be as defined in the
Consulting Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
CONSULTANT        
/s/ Colin L. Powell
_____________________________
BLOOM ENERGY CORPORATION
/s/ Shawn Soderberg
_____________________________        
Shawn Soderberg, EVP General Counsel and Secretary    


